Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendment in the reply filed on 11/14/2022 is acknowledged, with the cancellation of Claims 21 and 29.  Claims 16-20, 22-28, and 30 are pending. Claims 16-20, 22-28, and 30 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20, 22-27, and 30 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mitani et al (JP 2007210915 A).
This is a new rejection necessitated by the Applicant’s amendment filed on 11/14/22.
           Mitani et al teach a skin external preparation (thus topically applying to skin in need of treatment) contains extract of germinated red bean. The extract is made by soaking seeds of Vigna angularis (thus the claimed adzuki bean) of the Leguminosae family in water to allow germination, micronizing, sterilizing, sieving, powdering (thus claim 30 is met), extracting (thus an effective amount of an aqueous extract), discoloring and deodorizing (thus claims 22 and 23 are met). The skin external preparation can inhibit melanin formation (thus reducing melanogenesis activity in the skin, thus a method of whitening skin, thus claim 16 is met) and activate skin cells. The skin external preparation may also contain skin whitening agent, antioxidant, anti-inflammatory agent, cell activator, UV-screening agent or a mixture thereof. The skin external preparation can prevent pigmentation, whiten the skin (thus for hyperpigmented skin, thus claims 17 and 18 are met), activate skin cells and prevent skin aging (see Abstract).
Mitani et al teach the content of the component derived from the germinated small bean beans to be used in the present invention is preferably 0. 00001 to 5% by weight (hereinafter simply referred to as "%"), more preferably 0.0001 to 2% by weight, as dry solids [0014] (thus claim 20 is met).
Mitani et al teach examples of the formulation form of the external preparation for skin are not particularly limited and may be, for example, an emulsion (thus claim 25 is met), a cream (thus claim 27 is met), a toilet lotion (thus an oil-in-water emulsion, thus claim 26 is met), a serum, a pack, a detergent, a makeup cosmetic, a dispersion, an ointment, a liquid (thus claim 24 is met), an aerosol, a patch or the like, or a pharmaceutical preparation for external use [0035].
Mitani et al teach the method for preparing the germinated small bean derived component used in the present invention is not particularly limited, and a germinated seed of bean curd may be used as it is or pulverized and pulverized (thus claim 30 is met), or a material obtained by extracting a dry ground material may be used [0010].
Mitani et al teach to provide a skin preparation for external use that has excellent melanogenesis-inhibiting effect, preventing and ameliorating pigmentation such as freckles (thus claim 19 is met) and liver spots (thus claims 17 and 18 are met), and ameliorating the translucent feeling of the skin, and antiaging activities with excellent cell-activating effects, and preventing and ameliorating wrinkles, flabby skin or the like. SOLUTION: This skin care preparation includes a component derived from a germinated adzuki bean (Vigna angularis). Preferably, the skin care preparation comprises the component derived from a germinated adzuki bean, and one or two or more kinds of medicinal agents selected from bleaching agent, antioxidant, antiinflammatory agent, cell-activating agent and ultraviolet preventive (page 3, last paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-20, 22-28, and 30 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Mitani et al as applied to claims 16-20, 22-27, and 30 above, and further in view of Ito et al (US 20030035817 A1).
This is a new rejection necessitated by the Applicant’s amendment filed on 11/14/22.
The teachings of Mitani et al are set forth above and applied as before.
The teachings of Mitani et al do not specifically teach a gel.
Ito et al teach the present invention provides a cosmetic comprising a superoxide scavenger containing a desirable material which is different from any conventional unstable superoxide dismutase and is available at a low cost. The cosmetic of the present invention comprises a superoxide scavenger including a composition extracted from a specific liquid. This specific liquid is prepared by: boiling a grain (thus an aqueous extract, thus claim 29 is met) with a liquid to obtain a grain liquor; cooling the obtained grain liquor; adding a yeast into the cooled grain liquor; leaving the grain liquor with the yeast while supplying oxygen thereto; and sterilizing the resulting liquid by heating to obtain the specific liquid (see Abstract). In manufacturing the superoxide scavenger used in the cosmetic of the present invention, a suitable grain may include bean, rice, wheat, corn, barnyardgrass, millet or the like. Preferably, a suitable bean includes soy bean, butter bean, red bean (thus the claimed adzuki bean), peanut, fava bean, pea, horsebean, cowpea or the like. In order to obtain the grain liquor, 1 to 20 parts of water by weight is first added to 1 part of at least one selected grain. Then, the grain with water is boiled for 30 minutes or more, preferably for 30 minutes to 5 hours. The resulting liquid or hot grain liquor is naturally cooled or self-cooled and then the cooled liquid is filtered to obtain a desired initial grain liquor [0014]. In terms of the superoxide scavenging activities of the stock solution of superoxide scavenger described above, it can be expected that the cosmetic containing the stock solution of superoxide scavenger may exhibit skin conditioning and whitening effects including effects of eliminating blotches, freckles and wrinkles caused by superoxide. Specific examples will be described as follows [0033]. In the first and second aspects of the present invention, the cosmetic may be either one of a facial cleaner, a skin lotion and a gel (thus claim 28 is met) cosmetic [0009].	            
            
	        It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to formulate either a lotion or a gel as both lotion and gel are conventionally used as cosmetic formulations and as evidenced by Ito et al, adzuki bean extract is formulated as a gel to treat freckles. 
           Since both of the references teach treating freckles using adzuki bean extract, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655